Electronically Filed
                                                  Supreme Court
                                                  SCWC-10-0000046
                                                  20-MAR-2014
                                                  12:19 PM



                      SCWC-10-0000046

       IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                       SAFEWAY INC.,
              Petitioner/Plaintiff-Appellee,

                            vs.

   NORDIC PCL CONSTRUCTION, INC., a Hawaii corporation,
              Respondent/Defendant-Appellant,

                            and

      VERSAFLEX INCORPORATED, a Missouri corporation,
       CB TECH SERVICES, INC., a Hawaii corporation,
      HAWAI#I NUT & BOLT, INC., a Hawaii corporation,
      CASCADE INDUSTRIES, INC., a Hawaii corporation,
             Respondents/Defendants-Appellees,

                            and

                CASCADE INDUSTRIES, INC.,
        Respondent/Third-Party Plaintiff-Appellee,

                            v.

GRANT HENRY, and DIVISION SEVEN CONSULTING OF HAWAII, INC.,
       Respondents/Third-Party Defendants-Appellees,

                            and

      VERSAFLEX INCORPORATED, a Missouri corporation,
         Respondent/Third-Party Plaintiff-Appellee,

                            v.

        BENNER STANGE ASSOCIATES ARCHITECTS, INC.,
         Respondent/Third-Party Defendant-Appellee.
         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-10-0000046; CIV. NO. 09-1-1414-06)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, JJ., and
      Circuit Judge Garibaldi, in place of Acoba, J., recused)

          Petitioner/Plaintiff-Appellee Safeway Inc.’s

application for writ of certiorari filed on February 12, 2014, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, March 20, 2014.

Terrence J. O’Toole          /s/ Mark E. Recktenwald
and Judith Ann Pavey
for petitioner               /s/ Paula A. Nakayama
David Schulmeister and
Jeffrey M. Osterkamp         /s/ Sabrina S. McKenna
for respondent
                             /s/ Richard W. Pollack

                             /s/ Colette Y. Garibaldi




                                 2